DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga et al. (US 2020/0343041 A1).
RE claim 1, Yoshinaga teaches a magnet embedded type motor 1 (see Fig.1 and ¶ 40) comprising: a stator 2; and a rotor 3 rotatably disposed inside the stator 2, wherein the stator 2 includes a stator core 21 and a coil 28 wound around the stator core 21 (Fig.1 and ¶ 15), wherein the rotor 3 includes a rotor core 30 and a plurality of magnet groups 10 embedded in the rotor core 30 along a circumferential direction, and the plurality of magnet groups 10 form a plurality of respective magnetic poles (¶ 55), and wherein a magnetic material (nanocrystal soft magnetic material, see ¶ 57) constituting the rotor core has a saturation magnetic flux density higher than a saturation magnetic flux density of a magnetic material (amorphous soft magnetic material, see ¶ 59) constituting the stator core 20 (see Fig.10B).
While Figure 10B shows rotor core (nanocrystal soft magnetic material) has higher flux density than stator core (amorphous soft magnetic material). Due to lack of  description, Fig.10 does not shows the specific difference to be 0.2T or more.
 However, Figure 10B does show that the flux density of amorphous soft magnetic material is about 1.5, 1.6 and the flux density of nanocrystal soft magnetic material to be 1.7-1.8 which is approximately 0.2T. Yoshinaga further suggests that the material as noted can be chosen to be have higher mechanical strength while optimizing magnetization to improve output of the motor (¶ 65, 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshinaga by having the 

RE claim 2/1, Yoshinaga has been discussed above. Yoshinaga further teaches the magnetic material constituting the rotor core is at least one selected from a nanocrystalline soft magnetic material (¶ 57), a magnetic steel, and a permendur, and the magnetic material constituting the stator core is an amorphous soft magnetic material (¶ 59).

RE claim 3/2, Yoshinaga has been discussed above. Yoshinaga further teaches the magnetic material constituting the rotor core is the nanocrystalline soft magnetic material (¶ 57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834